DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CN108914521 (“Fang”).
Regarding claim 1, Fang discloses (see fig. 3) an appliance comprising: 
an appliance unit (steam iron) having a housing (1); 
a heater (18) in the housing, the housing having steam emission holes (28); 
a primary water tank (8; see fig. 3) in the housing; 
a cradle (2) that is removably connectable to the appliance unit, the cradle having a secondary water tank (3) that can communicate with the primary water tank when the appliance unit is connected to the cradle.
Regarding claim 2, Fang discloses the secondary water tank (3) refilling the primary water tank (8).
Regarding claim 3, Fang discloses the secondary water tank (3) extending a water supply (via tubing 14) to the primary water tank (8) when the cradle (2) is connected to the appliance unit (1) during operation (when power switch 36 is turned to operating position) of the appliance unit.
Regarding claim 4, Fang discloses the secondary water tank (3) refilling the primary water tank (8) and extending a water supply (via tubing 14) to the primary water tank when the cradle (2) is connected to the appliance unit (1) during operation (when power switch 36 is turned to operating position) of the appliance unit.
Regarding claim 5, Fang discloses the appliance unit (1) can operate when disconnected from the cradle (2).
Regarding claim 6, Fang discloses the secondary water tank (“big water tank” 3) refilling the primary water tank (“small water tank” 8) more than once (“small water tank” 8 can be refilled every time the “small water tank” 8 is placed onto cradle 2).
Regarding claim 7, Fang discloses the secondary water tank (3) refills the primary water tank (8) with a speed that is controlled by an air release valve (vent 33, which closes when contacted by water) and tubing (14).
Regarding claim 8, Fang discloses the primary water tank (8) has a valve (vent 33, which closes when contacted by water) to balance a pressure inside (vent 33 permits atmospheric air to reach “big water tank” 3, thereby allowing displacement of water with air) the primary water tank (3).
Regarding claim 9, Fang discloses the secondary water tank (“big water tank” 3) refills the primary water tank (“small water tank” 8) by gravity (water flows from tank 3 via gravity through tubing 14 to tank 8 up to level 34; see fig. 3).
Regarding claim 10, Fang discloses the secondary water tank (“big water tank” 3) refilling the primary water tank (“small water tank” 8) by potential difference of a water level in secondary water tank and a water level in primary water tank (pump 9 transfers water from small water tank 8 to produce steam, large water tank 3 replenishes depleted water into small water tank via tubing 14 up to water level 34).
Regarding claim 13, Fang discloses the primary water tank (“small water tank” 8) is connected to tubing (39).
Regarding claim 18, Fang discloses the secondary water tank (3) refilling the primary water tank (8) by an electric pump (9), which depletes water level in the primary pump to a level allowing gravitational flow of water from the secondary tank to the primary tank.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang, as applied to claim 1 above, in view of GB616571 (“Johnson”).
Regarding claim 17, Fang discloses the secondary water tank (“big water tank” 3) refilling the primary water tank (“small water tank” 8) by a pump (9), which depletes water level in the primary pump to a level allowing gravitational flow of water from the secondary tank to the primary tank; however, Fang does not disclose the pump being manual.
Johnson teaches a steam iron utilizing a manual pump (17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang by configuring the pump to be a manual pump, as taught by Johnson, so as to have a steam iron using less electric power.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4051205 (“Grant”) in view of US7182321 (“Huang”).
Regarding claim 1, Grant discloses an appliance comprising: 
an appliance unit having a housing (28); 
a heater (26) in the housing, the housing having a steam emission hole (24); 
a primary water tank (16) in the housing; 
a cradle (at least partially defined by 17) that is removably connectable to the appliance unit, the cradle having a secondary water tank (15) that can communicate with the primary water tank when the appliance unit is connected to the cradle.
Grant discloses the appliance having a single steam emission hole; however, Grant does not disclose the appliance having a plurality of steam emission holes.
Huang teaches (see figs. 2 and 4) an appliance having a plurality of steam emission holes (see steam emission holes in upper part of member 4, relative to the orientation of fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant by configuring the outlet to have a plurality of steam emission holes, as taught by Grant, so as to be able to humidify ambient air.
Regarding claim 2, Grant discloses the secondary water tank (15) refilling the primary water tank (16).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Huang, as applied to claims 1 and 2 above, in view of US5414945 (“Freeman”).
Regarding claim 11, the combination of Grant and Huang discloses the primary water tank (Grant, 16) has a floating valve (Grant, 20); however, the combination of Grant and Huang does not disclose the floating valve being a floating ball valve.
Freeman teaches (see fig. 17) a fill valve, which is a floating ball valve (198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Grant and Huang by configuring the floating valve to be a floating ball valve, as taught by Freeman, so as to have a valve, which self-aligns with a filling opening.
Regarding claim 12, the combination of Grant, Huang and Freeman discloses the secondary water tank (Grant, 15) refills the primary water tank (Grant, 16) until the floating ball valve (Grant 20, as modified by Freeman, 198, above) stops the refill.
Allowable Subject Matter
Claim(s) 14-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, the closest prior art fails to disclose or render obvious the tubing having a height that extends above a height of secondary water tank so that the secondary water tank refills the primary water tank by potential difference of a water level in secondary water tank and a water level in the tubing, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claim 15, the closest prior art fails to disclose or render obvious the tubing having an air valve, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claim 16, the closest prior art fails to disclose or render obvious the secondary water tank having a lock that controls both the air valve and locking the appliance unit to the cradle, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US4098853 discloses a humidifier having a floating ball valve.  US2011/0173849 discloses a garment steamer having a removable tank, which fills a steaming compartment.  US5404662 discloses a steam iron having an auxiliary tank.  US8777187 discloses a humidifier having a refill tank having an outlet, wherein the outlet is controlled by a float.  US6997183 discloses a humidifier system having a removable refill tank.  US10758702 discloses a humidifier/ventilator having a removable refill tank controlled by a float valve.  WO01/53596 discloses a steam iron having a refill tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753